EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Branigan, Attorney on 03/10/21.

          IN THE CLAIMS:
         Cancel claims 19, 23 and 28-30.
         Claim 1, line 8 after the recitation “threshold value” delete the recitation “value”.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants argument and submission of references of Martinez A, Weaver C, Lopez I, el al. Regulation of insulin secretion and blood glucose metabolism by adrenomednllin. Endocrinology. 1996; 137(6):2626-2632 (copy attached); Ohta H, Tsuji T, Asai S, et al. One-step direct assay for mature-type adrenomednllin with monoclonal antibodies. Clin Chem. 1999;45(2):244-25 and Tsuruda T, Kato J, Kitamura K, et al. Adrenomednllin: a possible autocrine or paracrine inhibitor of hypertrophy of cardiomyocyt.es. Hypertension. 1998;31(1 Pt 2):505-510 (copy attached); also describe monoclonal antibodies which bind to adrenomedullin sequences which show that it was known of antibodies that bind within the recited region is found persuasive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641